       Case 3:18-cv-01865-RS Document 91-3 Filed 11/16/18 Page 1 of 7



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     Supervising Deputy Attorney General
 3   GABRIELLE D. BOUTIN, SBN 267308
     ANNA T. FERRARI, SBN 261579
 4   TODD GRABARSKY, SBN 286999
     R. MATTHEW WISE, SBN 238485
 5   Deputy Attorney General
     State Bar No. 238485
 6     1300 I Street, Suite 125
       P.O. Box 944255
 7     Sacramento, CA 94244-2550
       Telephone: (916) 210-6046
 8     Fax: (916) 324-8835
       E-mail: Matthew.Wise@doj.ca.gov
 9   Attorneys for Plaintiff State of California, by and
     through Attorney General Xavier Becerra
10

11                               IN THE UNITED STATES DISTRICT COURT

12                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                         SAN FRANCISCO DIVISION

14

15
     STATE OF CALIFORNIA, by and through                      3:18-cv-01865
16   Attorney General Xavier Becerra;
     COUNTY OF LOS ANGELES; CITY OF
17   LOS ANGELES; CITY OF FREMONT;
     CITY OF LONG BEACH; CITY OF                            DECLARATION OF R. MATTHEW
18   OAKLAND; CITY OF STOCKTON,                             WISE IN SUPPORT OF PLAINTIFFS’
                                                            OPPOSITION TO DEFENDANTS’
19                                              Plaintiffs, MOTION FOR SUMMARY JUDGMENT

20                    v.                                      Date:         December 7, 2018
                                                              Time:         10:00 a.m.
21                                                            Dept:         3
     WILBUR L. ROSS, JR., in his official                     Judge:        The Honorable Richard G.
22   capacity as Secretary of the U.S.                                      Seeborg
     Department of Commerce; U.S.                             Trial Date:   January 7, 2019
23   DEPARTMENT OF COMMERCE; RON                              Action Filed: March 26, 2018
     JARMIN, in his official capacity as Acting
24   Director of the U.S. Census Bureau; U.S.
     CENSUS BUREAU; DOES 1-100,
25
                                             Defendants.
26

27

28

      Declaration of R. Matthew Wise in Support of Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment
                                                                                                      (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 91-3 Filed 11/16/18 Page 2 of 7



 1                                DECLARATION OF R. MATTHEW WISE

 2           I, R. Matthew Wise, declare as follows:

 3           1.   I am a Deputy Attorney General with the California Department of Justice, duly

 4   licensed to practice law in the State of California. I am counsel of record in this action for the

 5   State of California. I make this declaration in support of Plaintiffs’ Opposition to Defendants’

 6   Motion for Summary Judgment. I have personal knowledge of the facts stated herein and, if

 7   called upon to do so, could and would testify competently thereto.

 8           2.   Attached hereto as Exhibit 1 is a true and correct copy of an email I received from

 9   Defendants’ counsel on November 14, 2018. In this email, Defendants’ counsel confirmed that

10   they will take the same position on the final scope of the administrative record as they ultimately

11   take in the New York action. At this time, the scope of the administrative record includes

12   documents produced by Defendants bearing Bates label numbers 000001 through 0013024 and

13   documents stipulated to in the Joint Stipulation Regarding Scope of Administrative Record, State

14   of N.Y. v. U.S. Dept. of Commerce, No. 1:18-cv-2921 (S.D.N.Y.), ECF No. 523, and the Second

15   Joint Stipulation Regarding Scope of Administrative Record, ECF No. 524. ECF Nos. 523 and

16   524 are attached as Exhibit 2 and Exhibit 3, respectively.

17           3.   Attached hereto as Exhibit 4 is a true and correct copy of an excerpt of selected

18   documents from the administrative record. The excerpted documents are those cited in Plaintiffs’

19   Opposition to Defendants’ Motion for Summary Judgment. The excerpted documents are listed

20   individually in the table of contents attached to this declaration.

21           4.   Attached hereto as Exhibit 5 is a true and correct copy of U.S. Census Bureau, U.S.

22   Census Bureau Statistical Quality Standards (July 2013), Exhibit 3 to the Deposition of Hermann

23   Habermann, which was held on October 12, 2018.

24           5.   Attached hereto as Exhibit 6 is a true and correct copy of the 1950 Census

25   Questionnaire, Exhibit 3 to the Deposition of John Abowd, held on August 29, 2018.

26           6.   Attached hereto as Exhibit 7 is a true and correct copy of a draft letter to

27   Representative Carolyn Maloney, Exhibit 25 to the Deposition of John Gore, held on October 16,

28   2018.
                                                            1
      Declaration of R. Matthew Wise in Support of Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment
                                                                                                      (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 91-3 Filed 11/16/18 Page 3 of 7



 1         8.    Attached hereto as Exhibit 8 is a true and correct copy of Brown, J. David et al.,

 2   Understanding the Quality of Alternative Citizenship Data Sources for the 2020 Census

 3   (Aug. 6, 2018), Bates labeled COM_DIS00009833-COM_DIS00009909.

 4         9.    Attached hereto at Exhibit 9 are true and correct copies of excerpts from the

 5   following deposition transcripts:

 6               •   Deposition Transcript of John Abowd, Washington, D.C., August 15, 2018;

 7               •   Deposition Transcript of the Census Bureau’s 30(b)(6) Witness, John Abowd,

 8                   Washington, D.C., August 29, 2018;

 9               •   Deposition Transcript of the Census Bureau’s 30(b)(6) Witness, John Abowd,

10                   Washington, D.C., October 5, 2018;

11               •   Deposition Transcript of the Census Bureau’s Expert Witness, John Abowd,

12                   Washington, D.C., October 12, 2018;

13               •   Deposition Transcript of Earl Comstock, Washington D.C., August 30, 2018;

14               •   Deposition Transcript of John Gore, Washington D.C., October 16, 2018;

15               •   Deposition Transcript of the Census Bureau’s Expert Witness, Stuart Gurrea, San

16                   Francisco, California, October 24, 2018;

17               •   Deposition Transcript of Hermann Habermann, Washington D.C., October 12,

18                   2018;

19               •   Deposition Transcript of Karen Dunn Kelley, Washington D.C., August 28, 2018;

20               •   Deposition Transcript of David Langdon, Washington D.C., October 26, 2018;

21               •   Deposition Transcript of Colm O’Muircheartaigh, Chicago, Illinois, October 19,

22                   2018; and

23               •   Deposition Transcript of Sahra Park-Su, Washington D.C., October 25, 2018.

24         I declare under penalty of perjury under the laws of the United States of America that the

25   foregoing is true and correct. Executed on November 16, 2018 at Sacramento, California.

26
                                                                 ____/s/_R. Matthew Wise____________
27                                                                    R. Matthew Wise
28
                                                           2
     Declaration of R. Matthew Wise in Support of Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment
                                                                                                     (3:18-cv-01865)
      Case 3:18-cv-01865-RS Document 91-3 Filed 11/16/18 Page 4 of 7



 1                               DECLARATION OF R. MATTHEW WISE
 2                                          TABLE OF CONTENTS
 3
     Exhibit          Document Description                                              Bates or
 4                                                                                      Excerpt Pages

 5   Administrative Record
 6         1          Email dated November 14, 2018, from Defendants’                   None
                      counsel confirming the scope of the administrative
 7                    record

 8         2          Joint Stipulation Regarding Scope of Administrative               None
                      Record, State of N.Y. v. U.S. Dept. of Commerce, No
 9                    1:18-cv-2921 (S.D.N.Y.), ECF No. 523

10         3          Second Joint Stipulation Regarding Scope of                       None
                      Administrative Record, State of N.Y. v. U.S. Dept. of
11                    Commerce, No 1:18-cv-2921 (S.D.N.Y.), ECF No. 524

12         4          U.S. Census Bureau, Subjects Planned for the 2020                 AR 194-270
                      Census and American Community Survey (March
13                    2017)

14         4          Letter from A. Gary to J. Thompson Re: "Legal                     AR 311-316
                      Authority for American Community Survey
15                    Questions" (Oct. 4, 2016)

16         4          Letter from A. Gary to R. Jarmin, Re: "Request to                 AR 663-665
                      Reinstate Citizenship Question on 2020 Census
17                    Questionnaire" (Dec. 12, 2017)

18         4          Email from K. Kobach to W. Teramoto, Subject:                     AR 763-764
                      “Follow up on our phone call” (July 24, 2017)
19         4          Letter from Former Census Bureau Directors to                     AR 1057-1058
20                    Secretary Ross Re: Citizenship Question Addition
                      Without Pretesting (Jan. 26, 2018)
21         4          Memorandum from J. Abowd to W. Ross, Subject:                     AR 1277-1285
                      “Preliminary analysis of Alternative D (Combined
22
                      Alternatives B and C)” (March 1, 2018)
23         4          Questions on the Jan 19 Draft Census Memo on the                  AR 1286-1297
                      DoJ Citizenship Question Reinstatement Request (No
24
                      Date)
25         4          Memorandum from J. Abowd to W. Ross, Subject:                     AR 1308-1312
                      "Preliminary analysis of Alternative D (Combined
26
                      Alternatives B and C)" (March 1, 2018)
27         4          Memorandum from Secretary Ross to Karen Dunn                      AR 1313-1320
                      Kelley Re: “Reinstatement of Citizenship Question on
28
                                                     3
     Declaration of R. Matthew Wise in Support of Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment
                                                                                                     (3:18-cv-01865)
      Case 3:18-cv-01865-RS Document 91-3 Filed 11/16/18 Page 5 of 7



 1   Exhibit          Document Description                                              Bates or
                                                                                        Excerpt Pages
 2
                      the 2020 Decennial Census Questionnaire”
 3                    (March 26, 2018)
 4         4          Supplemental Memorandum by Secretary Ross                         AR 1321
                      Regarding the Administrative Record in Census
 5                    Litigation (June 21, 2018)
 6         4          Email from E. Comstock to W. Teramoto, Subject:                   AR 2458
                      “Calls with DoJ” (Sept. 16, 2017)
 7
           4          Email from E. Comstock to [REDACTED], Subject:                    AR 2462
 8                    "Call today to discuss DoC Issues" (May 4, 2017)

 9         4          Email from E. Comstock to Secretary Ross, Subject:                AR 2521-2523
                      “Your Question on the Census” (Mar. 10, 2017)
10         4          Email from B. Alexander to H. Ross, Subject:                      AR 2561
                      “tonight” (Apr. 5, 2017)
11
           4          Emails between W. Teramoto, D. Cutrona, J. Gore,                  AR 2636
12                    Subject: “Re: Call” (Sept. 18, 2017)
13         4          Email from D. Cutrona to W. Teramoto, Subject: “Re:               AR 2651-2652
                      Call” (Sept. 18, 2017)
14
           4          Email from D. Cutrona to W. Teramoto, Subject: “Re:               AR 2653-2654
15                    Call” (Sept. 17, 2017)
16         4          Email from J. Abowd to R. Jarmin, Subject: “Re: DOJ               AR 3354-3355
                      Letter” (Dec. 15, 2017)
17
           4          Email from R. Jarmin to K. Kelley, Subject: “DOJ”                 AR 3460
18                    (Feb. 6, 2018)
           4          Email from B. Alexander to E. Comstock and W.                     AR 3694
19
                      Teramoto, Re: “we must get our issue resolved”
20                    (Apr. 20, 2017)
           4          Email from E. Comstock to E. Branstad, Subject: “Re:              AR 3701
21
                      DOJ contact” (May 4, 2017)
22         4          Calendar Invite from J. Uthmeier to E. Comstock,                  AR 3705
                      Subject: “Accepted: HOLD: Meet with James re
23
                      Census and Citizenship” (June 27, 2017)
24         4          Email between E. Comstock and Secretary Ross,                     AR 3710
                      Subject: “Re: Census” (May 2, 2017)
25
           4          Talking Points Memorandum (No Date)                               AR 3890-3891
26
           4          Email from E. Comstock to W. Ross, Subject: “Re:                  AR 4004
27                    [REDACTED]” (Aug. 8, 2017)

28
                                                           4
     Declaration of R. Matthew Wise in Support of Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment
                                                                                                     (3:18-cv-01865)
      Case 3:18-cv-01865-RS Document 91-3 Filed 11/16/18 Page 6 of 7



 1   Exhibit          Document Description                                              Bates or
                                                                                        Excerpt Pages
 2
           4          PowerPoint Presentation titled, “Submission of the                AR 4773-4797
 3                    2020 Census and American Community Survey
                      Questions to Congress” (Feb. 2018)
 4
           4          Email from R. Jarmin to K. Kelley and E. Lamas,                   AR 4853-4856
 5                    Subject: “Fw: Question” (Feb. 13, 2018)
 6         4          Email from R. Jarmin to A. Gary, Subject: “Re:                    AR 5489-5491
                      Request to Reinstate Citizenship Question on 2020
 7                    Census Questionnaire” (Jan. 3, 2018)
 8         4          2020 Census: Adding Content to the Questionnaire (No AR 9865
                      Date)
 9
           4          Memorandum from Center for Survey Measurement                     AR 10386DRB-
10                    (CSM) to the Associate Directorate for Research and               10393DRB
                      Methodology, Subject: “Respondent Confidentiality
11                    Concerns” (Sept. 20, 2017)
12         4          Memorandum from M. Berning, et al., to J. Abowd,                  AR 11634-11645
                      Re: Alternative Sources of Citizenship Data for the
13                    2020 Census (Dec. 22, 2017)
14         4          Email between W. Ross and E. Comstock, Subject:                   AR 12476
                      “Re: Census Matter” (Aug. 10, 2017)
15
           4          Memorandum from E. Comstock to W. Ross, Subject:                  AR 12756
16                    “Census Discussions with DoJ” (Sept. 8, 2017)
           4          2020 CBAMS Focus Groups – Audience Summary                        AR 13025-13055
17
                      Report
18   Discovery
19         5          U.S. Census Bureau, U.S. Census Bureau Statistical                None
                      Quality Standards (July 2013) (Habermann Dep., Ex.
20                    3)
21         6          1950 Census Questionnaire (Abowd Dep. [Aug. 29,                   None
                      2018], Ex. 3)
22
           7          Draft Letter to Representative Carolyn Maloney (Gore              None
23                    Dep., Ex. 25)

24         8          Brown, J. David et al., Understanding the Quality of              COM_DIS00009833-
                      Alternative Citizenship Data Sources for the 2020                 COM_DIS00009909
25                    Census (Aug. 6, 2018)

26         9          Excerpts of the Deposition Transcript of John Abowd,              1, 9, 12-13, 59-60,
                      Washington, D.C., August 15, 2018                                 83-84, 169, 338
27

28
                                                           5
     Declaration of R. Matthew Wise in Support of Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment
                                                                                                     (3:18-cv-01865)
      Case 3:18-cv-01865-RS Document 91-3 Filed 11/16/18 Page 7 of 7



 1   Exhibit          Document Description                                              Bates or
                                                                                        Excerpt Pages
 2
           9          Excerpts of the Deposition Transcript of Census                   1, 9, 104-105, 242-
 3                    Bureau’s 30(b)(6) Witness, John Abowd; Washington,                243, 338
                      D.C., August 29, 2018
 4
           9          Excerpts of the Deposition Transcript of Census                   340, 349, 358, 426-
 5                    Bureau’s 30(b)(6) Witness, John Abowd; Washington,                430, 465
                      D.C., October 5, 2018
 6
           9          Excerpts of the Deposition Transcript of Census                   1, 9, 109, 178-182,
 7                    Bureau’s Expert Witness, John Abowd; Washington,                  255-256, 263-264,
                      D.C., October 12, 2018                                            319
 8
           9          Excerpts of the Deposition Transcript of Earl                     1, 8, 9, 54-55, 63,
 9                    Comstock, Washington D.C., August 30, 2018                        176, 269, 437

10         9          Excerpts of the Deposition Transcript of John Gore,               1, 8-11, 226-228,
                      Washington D.C., October 16, 2018                                 267-268, 271-272,
11                                                                                      298-300, 422, 450
           9          Excerpts of the Deposition Transcript of Census                   1, 7-8, 32, 103-104,
12                    Bureau’s Expert Witness, Stuart Gurrea, October 24,               121-122, 233
                      2018
13
           9          Excerpts of the Deposition Transcript of Hermann                  1, 6, 32-34, 56
14                    Habermann, Washington D.C., October 12, 2018

15         9          Excerpts of the Deposition Transcript of Karen Dunn               1, 8-9, 99-101, 172-
                      Kelley, Washington D.C., August 28, 2018                          179, 209-213, 252-
16                                                                                      258, 363
           9          Excerpts of the Deposition Transcript of David                    1, 11, 121-123, 301
17                    Langdon, Washington D.C., October 26, 2018;
           9          Excerpts of the Deposition Transcript of Colm                     1-2, 6, 68-73, 78-82,
18                                                                                      181-182
                      O’Muircheartaigh, Chicago, Illinois, October 19, 2018
19         9          Excerpts of the Deposition Transcript of Sahra Park-              1, 14, 127, 188, 190-
                      Su, Washington D.C., October 25, 2018                             191, 209
20

21

22

23

24

25

26

27

28
                                                           6
     Declaration of R. Matthew Wise in Support of Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment
                                                                                                     (3:18-cv-01865)
